 BIRMINGHAMPLASTICS, INC.Birmingham Plastics, Inc., a Wholly-Owned.Subsidi-ary of Standard Industries,Inc.; Standard Indus-tries, Inc.andUnited Rubber,Cork,Linoleum &PlasticWorkers of America,AFL-CIO, LocalUnionNo. 652. Case 7-CA-11334October 28, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn April 15, 1975, Administrative Law Judge MaxRosenbergissued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextent consistentherewith-The Administrative Law Judge found that therecord did' not support a finding that, by its conductsinceMay 2, 1974,` Respondent Birmingham Plasticshad engaged in ` surface bargaining"with the Unionregardingvacation, severance, and pension pay. He,therefore, found' it unnecessary to determine whetherRespondent'BirminghamPlasticsand `RespondentStandardIndustriesconstitute a single employer anddismissedthe complaint in its entirety.We do not agree with the Administrative LawJudge'sconclusionthatRespondentBirminghambargained in good faith with the Union concerningthe effects upon the employees of the plant,closing:On January 27, 1974, RespondentBirminghamnotified the Union that a decision had been made toclose theplant involved for. economic reasons. Threedays laterBirmingham's attorney, Feiger, set a datefor bargainingabout the effects of the closing.Thereafter the parties met a number of times tonegotiate concerning,vacation, severance, and pen-sion payments due the employees.' At the May 2meeting attendedby the Union's attorney, Camp-bell; Birmingham's comptroller, Siwik;and Birming-ham's attorney, Feiger, Campbell proposed settlingthe employees' money demand for 75 percent of theclaimed liability Of Birmingham of $11,9001 for thepension fund and $39,000 for accrued vacationbenefits.After further discussion,, Campbell agreedto accept a settlement for 65, percent ofBirming-ham's claimedliability. Siwik characterized Camp-bell's offer as "more than fair" and Feiger said that221 NLRB No. 27141he would call New York and-get an answer. Formore than.3weeks thereafterCampbell heardnothing further from any representative,of Birming-ham despite telephone calls and a letter to Feiger.Finally, on May 27, Feiger notified Campbell that hehad been relieved of his duties as counsel toBirmingham and replaced by, Attorney,LawrenceStockier who had previously represented that Com-pany.When Campbell then contacted Stockier informinghim that the matter could be settled by Birmingham'spayment of-$I 1,000 to the pension fund as well as thepayment of vacation benefits; Stockier indicated thathe was unfamiliar with the matter and was unawarethat Respondent Birmingham had retained him. OnJune 2,Stockier refused Campbell's request for ameeting,stating that"New York" had given him theauthority tosettle the entire matter for $2,000 andrelease of the pension-severance fund money to thequalified employees.Following Campbell's informing Stockier on June7 that the former employees had refused this $2,000offerand approved filing of a lawsuit,Stockierfurther retreated from Respondent Birmingham'sprevious bargaining offer.On June 13,Stockierstated that his client' did "not wish to, make` anysettlementregarding the pension matter at this time,inasmuch as they want[ed] to have all matters,claims,disputes,etc. resolved at one time."More-over,Stockier stated that"there [would] be no[pension-severance]funds made available for distri-bution'to them until such time as [his client had]resolved all"matterswith [the]Union."Shortlythereafter,when Union President See and otherformer employees attempted to apply for pension-severance funds in accordance with Feiger's previousindications of Birmingham'scooperation,Stockierinformed President See that the Union would have tosettleon vacation and severance liability beforeRespondent Birmingham would cooperate in dis-bursing the funds.Stockier subsequently reaffirmed Respondent Bir-mingham'sswitch in bargaining position as tocooperation in the disbursal of the funds,tellingCampbell,"New York has advised me that unlessyou withdraw and settle all lawsuits and outstandingactions and accept the sum of $2,000-and I'm noteven sure I can get you that now-unless you do thatwe will not cooperate and release the pension funds."We find,contrary to the Administrative LawJudge,that the foregoing conduct indicates thatRespondent Birmingham was not bargaining in goodfaithwith the Union. The withdrawal from thetentative agreement reached at the May'2 meeting,the replacement thereafter of the company negotiatorwith another representative, the new representative's 142DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusal to meet further with Campbell, and the harshnew termsfor settlement profferedby the newrepresentative on a take it or leave it basis establishin our opinion that Respondent Birmingham was notbargaining in a good-faith attempt to reach anagreementwith the Union.' Also highly persuasive isthe fact that Respondent held the pension fundsalready in the hands of the trustee, over which therewas no disputing the employees' entitlement, hostageto the Union's capitulation to the new packageRespondent was offering.Accordingly, we find that Respondent Birminghamviolated Section 8(a)(5) and (1) of the Act by itscourseof bargaining with respect to vacation,pension, and severance pay due the employees as theresult of the closing of the plant involved.The Administrative Law Judge found it unneces-sary to decide whether Respondents Birminghamand Standard constitute a single employer inasmuchas he found no violation of Section 8(a)(5) on thepart ofBirmingham.As we have reversed thisdismissalof the 8(a)(5) allegation against Birming-ham, it is nownecessary to decide whether Standardand Birmingham are a singleemployer so as to makethe former equally responsible with the latter for theviolation of Section 8(a)(5).Birminghamisawholly owned subsidiary ofStandard.Birminghamwas a moribund corporation.It is apparentfrom the conduct and statements ofAttorneys Feiger and Stockler that Standard wasdictatingthe termsof settlement of employeeinterestsin vacation, pension, and severance matters.Thus, at the end of the May 2 meeting betweenCampbell and Feiger, at which terms for a tentativesettlementwere agreed to, Feiger stated:Ihave to call my client . . . I'll have to call mypeople in New York.... Well, we also representStandardIndustries....Well, that's who iscalling theshots on this thing here because reallyBirminghamis down now and Standard is callingthe shots.Similarly,Attorney Stockler, responding to Camp-bell's complaint that the Company was not cooperat-ing in releasingpension funds, said:New York has advised me that unless youwithdraw and settle all lawsuits and outstandingactions and accept the sum of $2,000-unless youdo that we will not cooperate and release thepension funds.1Inter-PolymerIndustries,Inc.,196 NLRB 729, 761 (1972);San AntonioMachine& Supply Corp.,147 NLRB 1112, 1117 (1964), enfd. 363 F.2d 633,635 (C.A. 5, 1966);General Electric Company,150 NLRB 192, 194, enfd. 418F.2d 736 (C.A. 2, 1969).2Royal Typewriter Company, aDivisionof LittonBusinessSystems, Inc.,The reference to New York obviously related toRespondent Standard.In view of Standard's ownership of Birminghamand the evidence that it was directing the settlementnegotiations with the Union, we find that Standardand Birmingham constitute a single employer withinthemeaning of the Act, and that Standard istherefore equally responsible with Birmingham forthe violation of Section 8(a)(5) and (1) of the Actcommitted here.2CONCLUSIONS OF LAW1.RespondentBirmingham Plastics, Inc., aWholly-OwnedSubsidiary of Standard Industries,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Respondent Standard Industries,Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.3.UnitedRubber,Cork,Linoleum & PlasticWorkers of America,AFL-CIO, Local Union No.652, the Union,is a labor organization within themeaning of Section 2(5) of the Act.4.All productionand maintenance employeesemployed byRespondent Birmingham at its plantlocated at 1400 Axtell Roadin Troy,Michigan,excluding office clerical employees, professionalemployees,guards, and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.5.The Unionat all times material was and hasbeen the exclusive bargaining representative of theemployees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.6.By engaging in surface bargaining over thesubjects of vacation,severance,and pension pay,Respondents have failed to engage in good-faithbargaining and have thus violated Section 8(a)(1)and (5) of the Act.7.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondents have engagedin an unfair labor practice,we shall order that theRespondents cease and desist therefrom and takeetc.,209NLRB 1006, 1011,1012 (1974).In view of this finding it isunnecessary for us to pass on the General Counsel's exception to theAdministrative Law Judge'sruling that certain additional evidence ofagency and single-employer status was inadmissible. BIRMINGHAMPLASTICS, INCcertain affirmative action designed to effectuate thepurposes of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,Birmingham Plastics, Inc., a Wholly-Owned Subsidi-ary of Standard Industries, Inc., Troy, and Detroit,Michigan; and Standard Industries, Inc., New York,New York, their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with UnitedRubber,Cork,Linoleum & PlasticWorkers ofAmerica,AFL-CIO, Local Union No. 652, withrespect to the effects of plant closure on the subjectsof vacation, severance, and pension pay,(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain with United Rubber,Cork,Linoleum& PlasticWorkers of America,AFL-CIO, Local Union No. 652, as the exclusivebargaining representative of all employees in theappropriate unit, with respect to the effects on suchemployees of the decision to close the Birminghamplant, particularly with relation to vacation, sever-ance, and pension pay, and, if an understanding isreached, embody it in a signed agreement andthereafter implement said agreement. The appropn-ate unit is:All production and maintenance employees em-ployed by Respondent Birmingham at its plantlocated at 1400 Axtell Road in Troy, Michigan,excluding office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act.(b)Mail to the last known addresses of allemployees in the appropriate unit copies of theattached notice marked "Appendix."3 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 7, shall, after being duly signed byauthorized representatives of Respondent, be mailedto said employees.(c)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.3 In the event that thisOrder is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin thenotice reading "a Decision andOrder of the NationalLaborRelationsBoard" shall read "a Judgment of143theUnited States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an oppor-tunity to present evidence, the National LaborRelations Board has decided that we violated theNational Labor Relations Act and has ordered us tomail this notice. We hereby notify you that:WE WILL, upon request, bargain in good faithwith the Union, as the exclusive representative ofall employees in the following appropriate unit,particularlywith respect to the subjects ofvacation, severance, and pension pay, and, if anunderstanding is reached, we will embody it in asigned agreement, and we will implement anyagreement reached. The appropriate unit is:All production and maintenance employeesemployed by Birmingham Plastics, Inc., aWholly-Owned Subsidiary of Standard In-dustries, Inc., at its plant located at 1400AxtellRoad in Troy, Michigan, excludingoffice clerical employees, professional em-ployees, guards, and supervisors as definedin the Act.BIRMINGHAMPLASTICS,INC., A WHOLLY-OWNEDSUBSIDIARY OFSTANDARD INDUSTRIES,INC.DECISIONMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was tried before me inDetroit,Michigan, on November 6, 7, and 8, 1974, andDecember 3 and 4, 1974, on a complaint filed by theGeneral Counsel of the National Labor Relations Boardand an answer interposed thereto by Birmingham Plastics,Inc., aWholly-Owned Subsidiary of Standard Industries,Inc ; Standard Industries, Inc., herein called RespondentBirmingham or BPI, and Respondent Standard.' The issueraised by the pleadings relates to whether Respondentsviolated Section 8(a)(5) of the National Labor RelationsAct,as amended, by certain conduct to be detailedhereinafter.Briefs have been received from the GeneralCounsel, the Charging Party, and the Respondent, whichhave been duly considered.iThecomplaint,which issued on September30, 1974,isbased oncharges filed on August9, 1974,and served on August 12 and 14, 1974 144DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the 'entire- recordmade in this proceeding,including my observation of the demeanor of the witnessesas they testified on the stand, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent Birmingham, a Michigan corporation withits office and place of business located in the city of Troy,State of Michigan, had been engaged in the sale, manufac-ture, and distribution of plastic products at its plant inTroy until it ceased business operations, and maintainedLawrence Stockier; Esq., as -its registered resident agentwhose -offices are located at 1924 Guardian Building,Detroit,Michigan.During the calendar year endingDecember 31, 1973, which period is representative of itsoperations during all times material herein, RespondentBirmingham,in the course and conduct of, its business,derived gross revenues in excess of $500,000 from itsmanufacture and sale of molded 'plastics products, of'which -amount, gross revenuesin excessof ` $50,000 werederived from the sale of such goods to employers in theautomotive industry, including Chrysler Corporation andGeneralMotors Corporation. Chrysler Corporation andGeneralMotors Corporation, during the calendar yearending December 31, 1973, each derived gross revenues in,excessof $500,000 and, during the same period, purchasedand caused, to be transported and delivered to their variousMichigan installations, goods and materials valued inexcess of $50,000, which were transported and delivered tosaidMichigan installations' directly from points locatedoutside theState of Michigan. During the' calendar yearendingDecember 31, 1973, Respondent Birminghampurchased goods valued in excess of $50,000 which wereshipped to its plant directly from points located outside theState,of,Michigan.The complaintalleges,the answeradmits, and I, find that Respondent Birmingham is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent Standard, the complaintalleges, isaDelaware corporation with' its offices and principal placeof business at 120 Wall Street, in the City of New York,State of New York, and I 'so find. The complaint furtheralleges,and the answer denies, that Respondent Standardhas held itself out to the public as the parent corporation ofRespondent; that, at all times material to this proceeding,it has owned and exercised control over a majority' of theoutstandingstock in Respondent Birmingham; and, thatRespondents Birmingham' and Standard were, during thematerial times, 'affiliated businesses with common owner-ship, officers, and interlocking directors, and constituted asingle'' employer within the meaning of the Act, with-centralisedmanagerial control ' over operations and laborrelationsand personnel- policies affecting the-employees ofRespondent Birmingham and with close -interrelationship2, Unless otherwiseindicated, all dates herein fall m,1974.3The complaint alleges, the answer admits, and I find that allproduction and maintenance employees employed by RespondentBinning-ham at its plant locatedat 1400 Axtell Road in Troy, Michigan, excludingall office clerical employees, professional employees, guards, and supervi-sors`, as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargainingwithin the meaning of Section 9(b) of the Act.,of services, expertise, and control between RespondentBirmingham and Standard. Finally, the complaint allegedand the answer denies that Respondent Standard, based onits relationship with Respondent Birmingham, is now andhas been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) oftheAct. In view of the findings and conclusions made`hereinafter, I find it unnecessary to determine whetherRespondents Birmingham and Standard constitute a singleemployer for statutory purposes.II.THE LABOR ORGANIZATION' INVOLVEDUnited Rubber, Cork, Linoleum & Plastic Workers ofAmerica AFL-CIO, Local Union No. 652, herein calledthe Union, is a labor organization within, the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaintallegesthat,sinceon or about May 2,1974,2 and continuing to date, Respondent Birminghamand. Respondent Standard,as a singleemployer, failed andrefused to bargain in good faith with the Union, in anappropriate unit of employees ' at BPI's Troy, Michigan,plant,3 by engaging in' surface bargaining over the subjectsof earned and unused vacation pay, severance pay, andpension benefits, and thereby violated Section 8(a) (5) ofthe Act.4 For itspart, Respondent contends that it did` notengage in any labor practices proscribed by the statute.The facts are not seriously in dispute and I find them tobe as follows. BPI, prior to its corporate demise in January,was wholly owned by Respondent Standard and engagedin the manufacture of molded plastic products for theautomotive industry. Since 1966, the Union had been theduly designated representative for the, purposes of collec-tive bargaining in the unit of employees heretofore foundappropriate,and the Union and BPI 'had executedsuccessive labor agreements which encompassed thesubjects of wages, hours, and other terms and conditions ofemployment. In October 103, business at BPI, so declinedthat the supply of raw materials was diverted to anothercompany in the, area, American Plastics, Inc., a corpora-tionwholly owned by Respondent Standard. In conse-quence of this diversion, all,BPI's employees wereplaced in layoffstatusand production ceased, Despite thecessationof business, the Union and BPI met in October,November, and December 1973, to renegotiate a newcontract to replacean existingcompact due to expire, on-January 27. On December 21, 1973, the parties reached anaccord to extend the current .agreement from January 28,to January 27, 1975.On January 7, BPI sent a telegram to Ann See,, thePresident of the Union and an employee in layoff status,and other employees, which recited that "You are herebynotified that you are not to report for work on Monday4The complaintalso alleged that,commencingon or about April 1,1974, RespondentBirminghamfailed and refusedto bargainin good faithwith the Union over the effectsupon employeesof its prior closure of theplant when, upon timely request, it declined to furnish the Union withinformation relevant andmaterial to bargaining about these matters. In hisbrief, the General Counsel abandonedthis allegation. BIRMINGHAM PLASTICS, INC.January 7, 1974. Your layoff will continue until furthernotice."On January 24, Kenneth Allen, who was then thepresident of American Plastics, Inc., the wholly ownedcompany of Respondent Standard, received notice from anEdward Weinheimer in New York, that a decision hadbeen madeto close the BPI plant with instructions to makethis decisionknown to appropriate union officials.5 On oraboutJanuary 27, Allen contacted Union Field Represen-tative John Izzard to convey this intelligence to the latter.On January 30, Attorney Bernard Feiger, who representedBPI, dispatched a letter to Izzard which read:This is to confirm our understanding that representa-tives of the Company, including myself, shall meet withrepresentativesof the Union on Thursday, February 7,1974 at 4:00 p.m. at the offices of Birmingham Plastics,Inc., to discuss the Company decision to terminate alloperations.We understand there are many facets of this decisionwhich involve the Union and its members and areprepared to discuss all of them with your representa-tives.On either February 7 or February 12, the parties met and adiscussionensued concerning the determination of whatvacation,severance, and pension pay may be due andowing to the employees. The results of these discussionswererelayed to Edward Weinheimer, and Sidney Jerris, adirector of BPI with addresses at 120 Wall Street, NewYork, New York.On February 28, Attorney Feiger sent a letter to AnnSee, the unionpresident, advising her that "In accordancewith your request, this is to confirm that BirminghamPlastics, Inc., has ceased its manufacturing operationeffective the close of business January 15, 1974" OnMarch 4, Morton L. Singer, who signed as "Treasurer,"wrote to a Mr. Dan Dacey, a Blue-Cross Blue Shieldrepresentative in Detroit,Michigan, that "This is to affirmour oral guarantee that Birmingham Plastics, Inc. will paythe amountsdue Blue Cross under its agreement for itsemployees up to the date of actual termination ofemployment of each employee.""In early March, John Campbell, an attorney for theUnion, contacted John Izzard, the International fieldrepresentativewho assists its constituent locals in mattersrelating to collective bargaining. Campbell and Izzard hadpreviously conversed about the situation which had arisenat BPI involving the closure of the plant and the layoff ofthe employees. During their March discussion, Campbellinformed Izzard that the former intended to get in touchwith the officials of BPI. Campbell testified and I find that,sometimethereafter, he placed a call' to'the Company andaman who identified himself as Ed Siwik answered.During the colloquy, Siwik informed Campbell that Siwikoccupied the post of comptroller for BPI and wasauthorizedto speak on BPI's behalf. When Campbellasked whether BPI was represented by counsel, Siwikresponded in the affirmative and stated that a BernardFeiger,Esq., was legal counsel. At the conclusion of the145conversation, Campbell inquired whether any other offi-cials of BPI were available and Siwik answered, "no that hewas given general control of running the plant, he was inthere by the parent corporation to handle the closing of theplant."On March 28, Campbell dispatched a letter to AttorneyFeiger which recited:Iunderstand that you are the attorney for thecorporation which owns, or has a substantialinterest in[BPI].The former members of [the Union] haverequestedassistancefrom [their International] in theresolution of certainitems as aresult of the recentactivities undertaken at [BPI].Iwould very much appreciate meeting with you, Mr.Ken Allen, and Mr. Ed Weinheimer in order that wemight discuss the following topics: repayment ofbalances due under the pension plan negotiated onbehalf of these employees, the severance pay which isdue and owing to former employees, the past duepayments to Blue Cross and the reimbursement ofmoneys paid to Blue Cross by former employees,vacation time due and owing at the time of discharge,the status of the group insurance policies.I would suggest that we set up a meeting with the abovepersons and any other persons that you feel would havean interest as soon as possible in order to avoidlitigation.Please advise.According to Campbell, he mentioned the names ofKenneth Allen and Edward Weinheimer to Feiger because,in his earlier conversation with Siwik, the latter indicatedto Campbell that "he would also like to have present atthat meeting those two people so they will have representa-tives that worked at Birmingham that would be able toshed some light on what we were talking about."Following the dispatch of this letter, Campbell calledFeiger.This telephone contact triggered a return letterfrom Feiger on April 5, which read:In reply to your letter dated March 28, 1974, I will behappy to meet with you at your convenience, in anymutually acceptable place, to discuss the problemsinvolving your members and Birmingham Plastics.In connection with that discussion, the topics youmention are the topics that we believeare still at issuebetween the parties.However,it ismy understanding that all of the past-duepayments to Blue Cross and reimbursement of moniespaid to Blue Cross by employees will have, beencompleted within the next 2 weeks and all claims filedby Union members will be honored by Blue Cross. Inaddition, it is my understanding that Blue Cross is nowaccepting payment directly from all of the members ofthe Union.5At this time, Allen was on loan from American Plastics, Inc., becauseBPI Vice President Canu had transferred to another company. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDMay I hear from you regarding a possible timeschedule for the meeting and your suggestions as to thelocation of such meeting.Campbell subsequently telephoned Feiger, suggesting aMay 2 meeting date, which was accepted by Feiger byletter dated April 24.6The parties met as scheduled on May 2. Campbell, whowas the chief spokesman for the Union, was accompaniedby Field Representative Izzard and the Union's officers.BPI was jointly represented by Siwik and Feiger. As thesession opened, Campbell asked Siwik whether Weinheim-er planned to attend as a representative of RespondentStandard, and Siwik replied that Weinheimer could not bepresent because he had an assignment elsewhere. Campbellthen inquired whether Ken Allen would be in attendance,and Siwik replied in the negative, stating that "he had beenin contact with Mr. Ken Allen and had discussed the issueswe were going to talk about." Campbell thereupon queriedSiwik as to whether the comptroller possessed the authorityto make any recommendations for settlement of the issuesand Siwik replied that "he had not but that he was incontact with the people who did have the authority tomake such finalization at anything we arrived at." Thediscussion turned to the subject of certain Blue Crosshospitalization payments, and Siwik assured Campbell thatallsuch payments had been made. At this juncture,Campbell brought up, the issue of the balances which hedeemed due to the pension and insurance fund. Anargument ensued over the sums which BPI owed to thefund, and Siwik produced figures for the preceding 5 yearswhich he averred that he had obtained from BPI's records.In the course of the argument, Siwik agreed to permit theUnion's auditors, to check the accuracy of his computa-tions.Siwik also assured Campbell that, subject to theapproval of the Internal Revenue Service, the employeeswould encounter no obstacles from BPI to collect theamounts due to them. At the meeting's end the the partiesdiscussed the final topic, namely the vacation pay due tothe former employees. Once again, Siwik observed that thecomputation of these moneys and their payment wouldcreate no irreconcilable problems. As Campbell and Feigerdeparted the conference room, the former opined that theUnion would recover only 75 percent of its claimed sums,and Campbell queried Feiger as to whether he had theauthority to settle the case immediately, to which Feigerreplied, "No. I have to call my client . . . I'll have to callmy people in New York." At this point, Campbell asked,"Who is in New York," and Feiger responded, "Well, wealso represent Standard Industries." " Campbell retorted,"What the hell does Standard have to do with thiscompany?" and Feiger answered, "Well, that's who iscalling the shots on this thing here because reallyBirmingham is down now and Standard is calling theshots." Campbell then proposed to compromise the fundsdue to the employees on a 75-percent basis. After further6 Feiger'sApril 24 letter indicates that he sent a carbon copy to "Mr. EdWeinheimer, StandardIndustries, Inc."7On May' 15, Morton L. Singer, styling himself as the vice president ofBPI, executed a "MichiganAnnual Report - 1974" on forms provided bythe Stateof Michigan in which he listed himself and a Sidney Jerris asdirectorsof BPI with residence addressesat "120 Wall St., New York, N.Y "discussion, Campbell agreed to accept a settlement for 65percent of BPI's claimed liability. Siwik interjected, statingthat , he believed that Campbell's offer was "more thanfair," and Feiger noted that "I will call New York and Iwill get an answer to you." ,On or about May 12, Campbell placed a call to Feiger inwhich he complained that he had not heard from Feiger.Feiger explained that, since the, May 2 meeting, JohnCanu, the former executive vice president of BPI, had diedin an airplane crash and that' he, had not had time tocontact anyone in New York. However, Feiger promisedthat he would pursue the matter further.? On May 21, afterfailing to hear from Feiger, Campbell sent him a letterabout Feiger's lapse in communication. Campbell conclud-ed that "It is apparent to me that the company does notwish to settle this matter but is obviously looking forwardto litigation.Unless we receive some reply from you on orbefore the 27th day of May, 1974, we will forward thismatter to our attorneys in New York and request them toproceed with appropriate filings in this matter."On May 27, Feiger contacted Campbell and informedthe latter that the former had been relieved of his duties ascounsel to BPI and had been replaced by AttorneyLawrence Stockler who had previously represented thatcompany.8 Campbell obtained Sto'ckler's telephone'num-ber from Feiger and immediately phoned Stockier. Afteridentifying himself, Campbell explained that the reason forhis call was to quickly resolve 'the matter' of the settlementof the issues between the parties. Campbell went on to statethat the controversy could be settled by BPI's payment of$11,000 to the pension fund as well as the payment ofvacation benefits. Stockier rejoined that he'knew, nothingabout theseitems,whereupon Campbell volunteered tomail the requisite information to Stockier and the conver-sation ended.On June 2, Campbell again telephoned Stockier andrequested that they meet to iron out the pending problems.Stockier declined to meet with Campbell, stating that "hehad been in contact with New York, and that New Yorkhad told him - that New York had given him authority tosettle this case. He said there are creditors lined up' at thedoor, the corporation is dead.He saidit hasno assets."Campbell inquired as to what proposals he had to offer,and Stockier replied that he would settle the entire matterfor $2,000 and release the pension fund money to thequalified employees. Campbell demurred at thissugges-tion, and asked, "Who you contacting in New York."Stockier responded, "Our people," and refused to disclosetheir identity.On June 5, Campbell met with the former employees anddiscussed Stockler's proposition with them, after remindingthem that, at the previous meeting with Siwik and AttorneyFeiger ion May 2, 1974, the company representatives hadcomputedBPI'sfinancial liabilityas amountingto $11,900for the pension fund -and $39,000 for accrued vacationbenefits. The claimants rejected Stockler's offer.8On May 9, VicePresident Singer of BPI executeda form provided bytheMichigan Departmentof Commerceentitled"Certificate of Change ofRegisteredOffice and/or Changeof ResidentAgent" which listedAttorneyStockler as the successor resident agent.This formwas filed with andapproved by thatdepartmenton May 31. BIRMINGHAMPLASTICS, INC.On June 7, Campbell notified Stockier by mail about thesums which Siwik and Feiger had mentioned regarding theemployees' entitlement and stated that the union membershad refused Stockler's offer and had approved the filing ofa lawsuit .9 In reply, and on June 13, Stockier related that:Ihave been instructed by my client that they do notwish to make any settlement regarding the pensionmatter at this time, inasmuch as they want to have allmatters,claims,disputes, etc. resolved at one time. I.would recommend that you do not have your memberscontactMr. Siwik for the necessary forms [to obtainpension fund payments] at this time in view of the factthat therewillbe no funds made available fordistribution to them until such time as we have resolvedallmatterswith your union.On June 26, Campbell wrote to Stockier in which letter heincluded a copy of the Pension and Severance AwardAgreement between Birmingham Plastics, Inc., and theUnion. After spelling out the pension provisions in theagreement,Campbell wrote:Your letter to me dated June 13, 1974, and mysubsequent conversation with you, indicates that yourclient refuses to cooperate in any matter whatsoever inthe disbursement of these funds. Frankly, I don't seewhere you have any other choice but to cooperate sincethemoney has been deposited in the hands of thetrustee andis the property of the former employees ofBirminghamPlastics.With the attitude that Birming-ham Plastics has taken in the past, it would not surpriseme if it made an attempt to get this money back. IfBirminghamPlastics is defunct and dead, without anyassetswhatsoever,I really can't understand why theyare reluctant to cooperate with us in the disbursementof these funds and the approval of a plan to distributethe remainingassetsto the employees. I trust at thistime that you will review the Pension Agreement anddetermine the correct position for your client to take.A few days after mailing the latter, Campbell placed acall to Stockier. In their conversation, Campbell inquiredwhether Stockier had received the copy of the Pension andSeveranceAward Agreement and Stockier replied that hehad. Campbell then stated that "I want to sit down anddiscuss this with you. I'd like to meet with the companyand finalize this thing. It's been dragging on now sinceMarch and these people are calling me wanting theirmoney. The company is not cooperating with them, theywill not allow them - they will not cooperate and releasethe pensionfunds." Stockier commented that "New Yorkhas advised me that unless you withdraw and settle alllawsuitsand outstanding actions and accept the sum of$2,000 - and I'm not evensureI can get you that now -unless you do that we will not cooperate and release thepension funds." When Campbell asked whether Stockierwas authorized to settle the matter for any other amount ofmoney, the latter reported that he had no such authority.Campbell reiterated that "we can't accept that amount of9While the record is not entirely clear on this point, it appears that theUnion filed a suit against Respondents Birmingham Plastics, Inc., and147money. We would like to sit down and bargain with you."Stocklerwent on to relate that BPI had gone out ofbusiness, despite his efforts to keep the Company alive.Campbell cut him short and remarked that "we're nottalking about what happened in the past, we have twothings that are left to be settled. I would like to sit downwith your people, to meet and discuss them and fmish it."The conversation concluded with Stockler's statement that"I'll see what I can do."On July 23, Campbell received a letter from the holder ofthe pension trust informing him that the pension fundcould not be released without BPI's authorization. About aweek following receipt of this letter, Campbell telephonedStockier and stated "that again we were willing to settlethismatter" but insisted that the $2,000 offer in settlementof items other than the pension fund was "ridiculous."Campbell told Stockier, "Larry, if you can get me somemoney I will take it to the people and I will try to resolvethis issue so that we can settle everything that we have atBirmingham Plastics. . . . They admitted they owed somemoney. Why don't you see if you can get us $10,000 or$15,000 and I'll take it to the people and I'll try to sell it tothem... " Stockier responded, "I'll try, I'll try. I'll haveto call my people in New York. I don't know if I can do itor not, I'll try. It's possible." Thereafter, nothing furtherwas heard from Stockier and the Union no longer pressedthe matter.As previously chronicled, the General Counsel contendsthat, since May 2, Respondent had offended the provisionsof Section 8(a)(5) of the Act by engaging in "surfacebargaining" with the Union over the issues of vacation andseverance pay and pension benefits. On the, record beforeme, I am not convinced that the General Counsel hassustained this thesis by preponderant proof.When thedecision was made to cease operations at BPI in January,theUnion was fully apprised of this action and BPIvoluntarily met with representatives of that labor organiza-tion to discuss all facets of the decision to cease operationsand its impact upon its employees. On "February 7 and12," the parties met and discussed vacation, pension, andseverance pay. Indeed, on March 4, Morton L. Singer,BPI's vice president, informed Blue Cross that BPI stoodwilling and ready to pay whateversumswere necessary tocover its employees until the date of the actual terminationof their employment, a matter which was of bargainingconcern to the Union and an obligation which BPIfulfilled. InMarch and April, BPI exchanged ideas andinformation with the Unionconcerningthe effects of theclosure upon the employees, and, on May 2, explored indepth such items as the pension and insurance fund andvacation and severance pay. Although the representativesof BPI opined that certain amounts might be due theemployees based on the company records, they did notagree that these sums would or could be payable in view ofthe demise and the financial plight of BPI, and soughtconsultation with higher authorities in the Company.When AttorneyStockier assumed the reigns as thenegotiator for BPI, he informed Attorney Campbell of theUnion that he would study the matter of the pension fundStandard sometime thereafter under Sec.301 of the Act claiming damages. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDand vacation and severance payments because he was astranger to the bargaining process. In their discussion onJune 2, Stockler agreed to release the pension fund moneyto the qualified employees and offered the sum of $2,000 indischarge of BPI's obligation to them concerning vacationand severance pay, an offer which the Union rejected.Shortly thereafter, the Union filed its suit for damagesunder Section 301 of the Act, apparently seeking the samesums in that action as it believed it was entitled to in thisproceeding.While Stockier did, on June 13 and again atthe end of June, report that his client was unwilling to treatthe settlement claim in piecemeal fashion until alloutstanding legal issues had been resolved between theparties, he never shut the door on negotiations and evenindicated that he would attempt to escalate the nonpensionfund sum to a figure above the $2,000, which he hadpreviously offered to settle the matter, as late as the end ofJuly or early August. Thereafter, the Union made nofurther efforts to press its claim at the bargaining table,but, instead, pursued the matter by the filing of the instantcharges.On the record before me, I am unable to find andconclude that, by its conduct since on and after May 2,BPI engaged in surface bargaining with the Unionregarding vacation, severance, and pension pay. In light ofthis disposition, I deem it unnecessary to consider whetherRespondent Birmingham and Respondent Standard con-stitute a single employer. I shall therefore order that thecomplaint be dismissed in its entirety.[Recommended Order for dismissal omitted from publi-cation.]